 

Exhibit 10.1

 

JOINT VENTURE AGREEMENT

 

Diamond V Associates, Inc.

 

 

THIS JOINT VENTURE AGREEMENT (“Agreement”), made and entered into as of this 3rd
day of June, 2012 by and between Green Technology Solutions, Inc. (hereafter
referred to as “GTSO”), whose address is 2880 Zanker Road, Suite 203, San Jose,
CA 95134 and Diamond V Associates, Inc. (hereafter referred to as “DVA”) whose
address is P.O. Box 852, Girdwood, Alaska.

 

ARTICLE I: GENERAL PROVISIONS

 

1.01 Business Purpose. The business of the Joint Venture shall be to fund the
research, planning and development of tungsten and other rare earths and
precious metals in North America and Africa.

 

1.02 Term of the Agreement. This Joint Venture shall commence on the date first
above written and shall continue in existence until terminated, liquidated, or
dissolved by law or as hereinafter provided.

 

ARTICLE II: GENERAL DEFINITIONS

 

The following comprise the general definitions of terms utilized in this
Agreement:

 

2.01 Affiliate. An Affiliate of an entity is a person that, directly or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control of such entity.

 

2.02 Capital Contribution(s). The capital contribution to the Joint Venture
actually made by the parties, including property, cash and any additional
capital contributions made.

 

2.03 Profits and Losses. Any income or loss of the Joint Venture for federal
income tax purposes determined by the Joint Venture’s fiscal year, including,
without limitation, each item of Joint Venture income, gain, loss or deduction.

 

ARTICLE III: OBLIGATIONS OF THE JOINT VENTURERS

 

3.01 Obligations. The Parties to this Joint Venture shall jointly be responsible
for all operations and decisions of the Joint Venture and will be compensated
for providing various services as mutually agreed in a Joint Venture Operating
Agreement to be developed subsequent to the signing of this Agreement. It is the
intent of the Parties to this Joint Venture that the Joint Venture shall be
separate and distinct from the corporate business activities of the respective
Parties that operate outside the definition of Purpose set forth in this
Agreement.

 

ARTICLE IV: ALLOCATIONS

 

4.01 Profits and Losses. Commencing on the date hereof and ending on the
termination of the business of the Joint Venture, all profits, losses and other
allocations to the Joint Venture shall be allocated as follows at the conclusion
of each fiscal year: GTSO - 50%; DVA - 50%

 



 

 

 

ARTICLE V: RIGHTS AND DUTIES OF THE JOINT VENTURERS

 

5.01 Business of the Joint Venture. The Joint Venture parties, by and through
their voting representatives, shall have full, exclusive and complete authority
and discretion in the management and control of the business of the Joint
Venture for the purposes herein stated and shall make all decisions affecting
the business of the Joint Venture.

 

ARTICLE VI: AGREEMENTS WITH THIRD PARTIES AND WITH AFFILIATES OF THE JOINT
VENTURERS

 

6.01 Validity of Transactions. Affiliates of the parties to this Agreement may
be engaged to perform services for the Joint Venture. The validity of any
transaction, agreement or payment involving the Joint Venture and any Affiliates
of the parties to this Agreement otherwise permitted by the terms of this
Agreement shall not be affected by reason of the relationship between them and
such Affiliates or the approval of said transactions, agreement or payment.

 

6.02 Other Business of the Parties to this Agreement. The parties to this
Agreement and their respective Affiliates may have interests in businesses other
than the Joint Venture business. The Joint Venture shall not have the right to
the income or proceeds derived from such other business interests and, even if
they are competitive with the Partnership business, such business interests
shall not be deemed wrongful or improper.

 

6.03 Assignment of Interest. GTSO shall have the right to sell or assign its
interest in this Joint Venture without restriction or approval from any other
Joint Venture Partner.

 

ARTICLE VII: FUNDING FOR THE JOINT VENTURE

 

7.01 Funding. GTSO shall contribute the working capital and DVA shall contribute
its knowledge, excavation and development skills to identify prospects and
maintain operations for mineral extraction as a consideration for this Joint
Venture. Upon execution of this Agreement, GTSO shall contribute $2,000.00 per
month to the joint venture, so that DVA can coordinate and develop mining
prospects and operations. Should more work be needed to be performed by DVA
other than originally anticipated, the monthly payment will be renegotiated.
Each project that is funded that was sourced by DVA, GTSO and DVA shall
negotiate a finders fee. All projects shall be approved and funded by agreement
of the parties.

 

ARTICLE VIII: INDEMNIFICATION OF THE JOINT VENTURERS

 

8.01 Indemnification. The parties to this Agreement shall have no liability to
the other for any loss suffered which arises out of any action or inaction if,
in good faith, it is determined that such course of conduct was in the best
interests of the Joint Venture and such course of conduct did not constitute
negligence or misconduct. The parties to this Agreement shall each be
indemnified by the other against losses, judgments, liabilities, expenses and
amounts paid in settlement of any claims sustained by it in connection with the
Joint Venture.

 

ARTICLE IX: DISSOLUTION

 

9.01 Events of the Joint Ventures. The Joint Venture shall be dissolved upon the
happening of any of the following events: (a) The adjudication of bankruptcy,
filing of a petition pursuant to a Chapter of the Federal Bankruptcy Act,
withdrawal, removal or insolvency of either of the parties. (b) The sale or
other disposition, not including an exchange of all, or substantially all, of
the Joint Venture assets. (c) Mutual agreement of the parties. (d) A 30 day
notice from one party to the other terminating the Joint Venture. The parties
shall do a final accounting prior to the formal termination of the Joint
Venture.

 

9.02 Failure to Act in Good Faith. GTSO has the right to cease capital
contributions under this Agreement if in its sole discretion DVA is not acting
in good faith per its milestone and operational obligations under the proposed
Joint Venture Operating Agreement.

 

9.03 Dissolution Agreement. Should dissolution occur, the parties agree to
negotiate and enter into an agreement regarding dissolution of the Joint Venture
operations, products and markets.

 



 

 

 

ARTICLE X: MISCELLANEOUS PROVISIONS

 

10.01 Books and Records. DVA and GTSO shall keep adequate books and records at
its place of business, setting forth a true and accurate account of all business
transactions arising out of and in connection with the conduct of the Joint
Venture.

 

10.02 Validity. In the event that any provision of this Agreement shall be held
to be invalid, the same shall not affect in any respect whatsoever the validity
of the remainder of this Agreement.

 

10.03 Integrated Agreement. This Agreement constitutes the entire understanding
and agreement among the parties hereto with respect to the subject matter
hereof, and there are no agreements, understandings, restrictions or warranties
among the parties other than those set forth herein provided for.

 

10.04 Headings. The headings, titles and subtitles used in this Agreement are
for ease of reference only and shall not control or affect the meaning or
construction of any provision hereof.

 

10.05 Notices. Except as may be otherwise specifically provided in this
Agreement, all notices required or permitted hereunder shall be in writing and
shall be deemed to be delivered when deposited in the United States mail,
postage prepaid, certified or registered mail, return receipt requested,
addressed to the parties at their respective addresses set forth in this
Agreement or at such other addresses as may be subsequently specified by written
notice.

 

10.06 Applicable Law and Venue. This Agreement shall be construed and enforced
under the laws of the State of Texas.

 

10.07 Other Instruments. The parties hereto covenant and agree that they will
execute each such other and further instruments and documents as are or may
become reasonably necessary or convenient to effectuate and carry out the
purposes of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

Signed, sealed and delivered by:

 

DIAMOND V ASSOCIATES, INC.         An Alaska Corporation                        
        By: /s/ W. Kirk Bastian     June 8, 2012     W. KIRK BASTIAN, CEO    
Date                           GREEN TECHNOLOGY SOLUTIONS, INC.         A
California Corporation                                 By: /s/ Paul Watson    
June 8, 2012     PAUL WATSON, CEO     Date  

 

 

 

 

 